Citation Nr: 1107360	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for dysthymic disorder as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
During the time the case was at the Board, appellant changed his 
representation to the organization listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his May 2007 substantive appeal, the Veteran requested a 
hearing at a local RO before a Member of the Board.  

In a September 2009 letter, the RO notified the Veteran of his 
scheduled hearing at the RO on October 19, 2009.  However, the 
Veteran failed to appear for his hearing.  

In a December 2010 Informal Brief Presentation, the Veteran's 
representative indicated that prior to the Veteran's scheduled 
hearing on October 19, 2009, he was contacted by his previous 
representative and advised to wait before testifying regarding 
his claims as new regulations regarding service connection for 
PTSD were forthcoming.  The Veteran requested that his former 
representative petition for a rescheduling of his hearing.  His 
new representative has also continued the request for the 
hearing.

The Veteran's prior representative noted that the Veteran's 
request to reschedule his hearing was never submitted and the 
Veteran's previous representative was subsequently dismissed by 
his service organization for failure to timely file matters.  As 
noted, the recently appointed representative has also requested a 
hearing.

In light of such circumstances, the Board concludes that there is 
again an outstanding request for a hearing before the Board.  As 
such hearing has not yet been conducted, this matter should be 
REMANDED to schedule the Veteran for a hearing.  See 38 C.F.R. §§ 
20.703, 20.704, 20.1304(a) (2010). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be notified of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


